Citation Nr: 1629601	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  07-00 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of the recovery of the overpayment of VA nonservice-connected pension benefits in the amount of $9,030.00, plus accured interest thereon, to include the preliminary issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to September 1976. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2002 decision of the RO's Committee on Waivers and Compromises, which denied the Veteran's request for a waiver of an overpayment of VA nonservice-connected pension benefits.

In November 2009 and October 2010, the Board remanded the Veteran's appeal for additional development.  While that development was underway, the Veteran submitted written statements challenging VA's calculations of the $7,929.00 and $1,101.00 he reportedly owed for the periods from January 1, 1998, to December 31, 1999, and from January 1, 2001, to December 31, 2001.  As the Veteran has effectively contested the validity of the debts incurred during those periods, the Board has recharacterized his appeal.  Schaper v. Derwinski, 1 Vet. App. 430 (1991) (the issue of debt creation is a threshold question that must be resolved prior to any decision on the Veteran's waiver request).

In June 2012, the Board remanded the claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2006, the Veteran requested a hearing before a Veterans Law Judge at the Atlanta RO.  That hearing was scheduled in July 2008, however, he failed to report.  Thereafter, in a November 2009 decision the Board found that the Veteran had shown good cause for his failure to attend the hearing, and the claim was remanded for a new hearing.  That hearing was scheduled in April 2010.  Once again, the Veteran did not report.  Significantly, in a May 2012 decision the Board found that the appellant had filed a timely motion to postpone the hearing, and the case was remanded.

Ultimately, a new hearing was scheduled for March 2016 before the undersigned.  In a letter dated that same month and received prior to the date of the hearing, the Veteran requested that his hearing be rescheduled as he needed additional time to review the file.  He also, in the same letter, requested a full copy of his file.  Unfortunately, the Veteran was not provided a copy of his file until July 2016.  While the Board regrets the need to remand this case yet again, the evidence shows that the Veteran has shown good cause to have his hearing rescheduled.  Hence, the Board will order that a new hearing be scheduled.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a hearing before a Veterans Law Judge. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

